DETAILED ACTION
The instant application having Application No. 16/932,296 filed on 07/17/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub # US 2018/0205515 A1 hereinafter Wu) in view of Lee et al. (EP 3352404 B1 hereinafter Lee), and further in view of Shan et al. (Pub # US 2015/0092729 A1 hereinafter Shan).
Regarding claim 1, Wu teaches “a method for determining information, comprising: determining, by a first terminal, that a number of first reference signals is N,” as [(Para. 0031), The terminal device determines a first reference signal (RS) sequence corresponding to a first time interval, where the first RS sequence is one of N RS sequences…. (Para. 0032), Optionally, the RS sequence may be a demodulation reference signal (DMRS) sequence, or may be another reference signal] “wherein N is a positive integer;” [(Para. 0031), N is a positive integer]. 
However, Wu does not specifically disclose sending, by the first terminal, a control channel and the N first reference signals to a second terminal, wherein the control channel is used for the second terminal to determine that the number of the first reference signals is N and that the second terminal is to receive the N first reference signals via N channels respectively.
In an analogous art, Lee teaches “sending, by the first terminal, a control channel and the N first reference signals to a second terminal,” as [(Para. 0132), the V2X communication may use a plurality of DMRS sequences. In this case, a DMRS of scheduling assignment (SA) (SA equivalent to a control channel: It is well known in the art that Control channels are transmitted to inform the UE downlink/uplink scheduling assignments)… (Para. 0134), For example, a specific parameter, "x" may be used to determine the DMRS sequence for the scheduling assignment (SA). In this case, at least some or all of the DMRS sequence for the data may be determined based on the specific parameter, "x". Alternatively, when the number of DMRS sequences of the scheduling assignment is "y", numbering may be performed on y It is well known in the art that in V2X communication both communication parties may perform scheduling assignment (SA) and reference signal sending and receiving (equivalent to a first terminal sending a control channel and N first reference signals to a second terminal)…. (Para. 0065), V2X communication may be categorized into V2V (vehicle-to-vehicle) communication] “wherein the control channel is used for the second terminal to determine that the number of the first reference signals is N” [(Para. 0134), Alternatively, when the number of DMRS sequences of the scheduling assignment is "y" (“y” equivalent to the number of first reference signals being N), numbering may be performed on y DMRS sequences. For example, the numbering of the y DMRS sequences may be performed using a bitmap (equivalent to the control channel comprising indication information for determining that the number of first reference signals is N).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Wu with the modified system of Lee for ensuring stable communication in various types of communication including V2X communication [Lee: Para. 0005].
However, the combination of Wu and Lee does not specifically disclose that the second terminal is to receive the N first reference signals via N channels respectively.
In an analogous art, Shan teaches “that the second terminal is to receive the N first reference signals via N channels respectively” as [(Para. 0003 and 0008), mapping between DeModulation Reference Signals (DMRS) and control channels… (Para. 0030), Scheduling Assignments (SAs) for UpLink (UL) transmission transmissions from UEs (hereinafter, UL SAs) or SAs for PDSCH receptions by UEs (hereinafter, DL SAs). The SAs are conveyed through DCI formats transmitted in respective Physical DL Control CHannels (PDCCHs).].
 [Shan: Para. 0003].
Regarding claim 2, the combination of Wu, Lee and Shan, specifically Shan teaches “wherein the method further comprises: determining, by the first terminal, first scrambling sequence corresponding to a value of the N based on a first mapping relationship;” as [(Para. 0081), There is another parameter of DMRS for the UE to acquire, which is referred as SCrambling ID (SCID). The SCID, being either 0 or 1, defines the sequence of DMRSs to be applied] “and performing, by the first terminal, scrambling operation on the control channel by using the first scrambling sequence;” [(Para. 0081), For example, the system can define SCID=0 for all ePDCCHs.] “wherein the first scrambling sequence corresponding to the control channel is used for determining that the number of the first reference signals is N” [(Para. 0081), There is another parameter of DMRS for the UE to acquire, which is referred as SCrambling ID (SCID).].
Regarding claim 3, the combination of Wu, Lee and Shan, specifically Lee teaches “wherein the method further comprises: determining, by the first terminal, first codec information corresponding to a value of the N based on a third mapping relationship;” as [(Para. 0015), FIG. 15a illustrates DMRS mapping in the case of a normal cyclic prefix (CP)… (Para. 0015), FIG. 15b illustrates DMRS mapping in the case of an extended cyclic prefix (CP).] “and performing. by the first terminal, encoding operation on the control channel by using the first codec information;” [(Para. 0114), a DMRS base sequence, cyclic shift (CS), and orthogonal cover code (OCC)] “wherein the first codec information corresponding to the control channel is used for determining that the number of the first reference signals is N” [(Para. 0132), Thus, the V2X communication may use a plurality of DMRS sequences. In this case, a DMRS of scheduling assignment (SA) may be determined based on a combination of at least some of a base sequence, cyclic shift (CS), and/or orthogonal cover code (OCC) of the DMRS sequence.].
Regarding claim 4, the combination of Wu, Lee and Shan, specifically Lee teaches “wherein the first codec information comprises at least one of: a demodulation reference signal (DMRS) sequence, a cyclic shift, an orthogonal cover code (OCC) sequence, or a root sequence” as [(Para. 0114), a DMRS base sequence, cyclic shift (CS), and orthogonal cover code (OCC)].
Regarding claim 5, the combination of Wu, Lee and Shan, specifically Lee teaches “wherein the control channel comprises first indication information, and the first indication information is used for determining that the number of the first reference signals is N” as [(Para. 0134), when the number of DMRS sequences of the scheduling assignment is "y", numbering may be performed on y DMRS sequences. For example, the numbering of the y DMRS sequences may be performed using a bitmap. Further, some or all of the numbered y sequences may be used to determine the DMRS sequence for the data.].
Regarding claim 6, the combination of Wu, Lee and Shan, specifically Lee teaches “wherein determining, by the first terminal, that the number of first reference signals is N, comprises: determining, by the first terminal, that the number of the first reference signals is N according to preconfigured information or information configured by a network” as [(Para. 0031), The terminal device determines a first reference signal (RS) sequence corresponding to a first time interval, where the first RS sequence is one of N RS sequences, N is 
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 9, the combination of Wu, Lee and Shan, specifically Lee teaches “wherein transmission resources of the control channel of the first terminal and the first reference signals are in time-division” as [(Para. 0022),The following technology may be used for various wireless access systems such as CDMA (code division multiple access), FDMA (frequency division multiple access), TDMA (time division multiple access), OFDMA (orthogonal frequency division multiple access), and SC-FDMA (single carrier frequency division multiple access).].
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463